DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group II (claims 6-7 and 14) in the reply filed on 8-23-22 is acknowledged. Claims 1-5, 8-13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups (Group I: claims 1-5 and 11-13; Group III: claims 8-10 and 15), there being no allowable generic or linking claim. It is requested that Applicant insert the limitations related to the elected species of a zeolite core of claim 1 into claim 6.
Applicant’s election without traverse of Species A (where the core is a zeolite) in the reply filed on 8-23-22 is acknowledged. Claim 14 is withdrawn from further consideration as being drawn to a non-elected species (Species B: where the core is granulated activated charcoal). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference number “EQ” (see Figure 3) not noted in specification.
Reference number 4 (see Figure 7) not noted in specification.
Reference number 112 (see Figure 9) not noted in specification.
Reference number 1110 (see Figure 11) not noted in specification.
Reference number 1203 (see Figure 12) not noted in specification.
Reference number 1208 (see Figure 12) not noted in specification.
Reference number 1307 (see Figure 13) not noted in specification.
Reference number 1308 (see Figure 13) not noted in specification.
Reference number 1309 (see Figure 13) not noted in specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections to the Specification
The disclosure is objected to because of the following informalities:
Applicant has entered “silver dioxide” throughout the specification. It is believed applicant may have intended silver (I) oxide (silver oxide) based on the chemical formula provided (Ag2O).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chis (US Patent Number: 9,650,265 B2) in view of Robertson et al. (2018/0272260 A1), Yasunori (JP H0558829 A), and Zheng (CN 102107994 A).
Claim 6:
A method of sterilizing and/or treating water, the method comprising: providing a sintered nanoparticle compound of claim 1; and contacting water to be treated with the sintered nanoparticle compound, 30wherein the water is sterilized and/or treated, Chis discloses a composite material for decontaminating and removing microorganisms from water (contacting water to be treated) (see Abstract; column 2, lines 1-3; column 2, line 59-column 3, line 9). Chis discloses the composite comprises a silica gel support, an aggregation layer of TiO(Cl) which functions as a glue for a silver aggregate layer to provide a germicide surface (see column 2, lines 5-14; column 4, lines 59-63). The silver aggregates can be at least 250 nm in size (nanoparticles) (see column 2, lines 30-34). Chis teaches that the support can be zeolite based (see column 5, lines 23-26). Chis discloses that silver aggregates can be deposited to the core by impregnation (zeolite core impregnated with silver nitrate). The silver precursor can be silver nitrate solution that is contacted with the support (see column 6, lines 18-22). The impregnated support is then calcinated (sintered nanoparticle compound) (see column 9, lines 46-61).
	Chis does not specifically disclose silver oxide (silver dioxide) nanoparticles as part of the solution.
However, Robertson et al. (Robertson hereafter) discloses a fluid filter for use in treating contaminated water (see paragraph 37). The mold includes particles sintered at contact points (see paragraphs 15-16). The particulate additives include zeolites, nanoparticles, and combinations thereof (see paragraph 35). Active particles may include nano-scales carbon particles such as graphene, zeolites, metal oxides (silver oxide), nanoparticles (silver oxide nanoparticles), silver, metal oxide nanoparticles (silver oxide (silver dioxide) nanoparticles), and any combination of the forgoing (see paragraph 39). The particulate mixture is introduced to the mold cavity and sintered between various particles of the particulate mixture (see paragraphs 47 and 55).
Also, Yasunori teaches making a filter for use in filtering water (see Abstract; Examples 1 and 2). The filter includes silver oxide to provide germicidal action (see Abstract; paragraph 8). The method includes impregnating a zeolite carrier (core) with a silver nitrate solution (see Abstract; paragraph 9). Accordingly, Yasunori teaches silver oxide having germicidal properties and formed during the heating process.
The refences of Chis, Robertson, and Yasunori are considered analogous as each is concerned with filtering water to remove contaminants.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included silver oxide (silver dioxide) nanoparticles as taught by Robertson in the water filter impregnation step taught by Chis because Robertson teaches using silver and metal oxide nanoparticles (silver oxide) used in water filters and Yasunori teaches that silver oxide provides a germicide/antibacterial effect - where it is the goal of Chis to provide a filter having a germicide surface formed with a silver aggregate layer.
	Regarding the limitation that the impregnated zeolite core is encapsulated in graphene , Zheng teaches a device for filtering multiple water sources into drinking water using combined filter core modules. Zheng describes an arsenic removing core 13 which includes a mixture of particles of zeolite and graphene oxide to form a filter core. Zheng teaches an impregnated mixture of zeolite and graphene particles is calcined (encapsulated in graphene) (see paragraphs 55 and 114).
The refences of Chis, Robertson, Yasunori, and Zheng are considered analogous as each is concerned with filtering water to remove contaminants.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have encapsulated the impregnated zeolite support (core) of Chis, as modified, with graphene to form the filter core because Zheng teaches the filter combination is effective in decontaminating water by removing arsenic, where it is the goal of Chis to provide a filter capable of removing contaminants from water.
The claim limitation “to form a sintered nanoparticle” – is a method step used in forming the compound that is used in the claimed method of sterilizing or treating water. Note that claim 6 is directed to a method of sterilizing and treating water using a sintered nanoparticle compound. The patentability of the method of using a compound for sterilizing and treating water does not depend on the method of production of the compound. Claim 6 can be deemed unpatentable even where the compound used for sterilizing and treating water is made by a different process. Accordingly, the method limitation of “sintering” or “forming a sintered product” is not considered to provide patentable weight. (See MPEP 2113).
Claim 7:
The method of claim 6, wherein the water to be treated is raw water, Chis teaches the filter is used for decontamination and disinfection of water (raw water) (see Abstract).

Prior Art Made of Record
The prior art made of record but not relied upon is considered pertinent to applicant’s disclosure: Chis (US-160257583-A1) teaches disinfection composition and method; Kazuo (JP2000070673A) teaches antibacterial filter; Wang (CN 210915611 U) teaches composite filter core and water purifying system; and Aleksandra (RU 2357784 C2) teaches filter containing nanoparticles of silver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773